IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ANTHONY PEOPLES,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-5632

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 1, 2017.

An appeal from an order of the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

Anthony Peoples, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, BILBREY, and JAY, JJ., CONCUR.